department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date uil ue date date ’ - contact person identification_number telephone number employer_identification_number l o l x i a u o dear this is in response to a letter dated date and subsequent correspondence requesting a ruling that certain proposed contractual relationships will not generate unrelated_business_taxable_income under sec_512 of the internal_revenue_code the code to m mis exempt under sec_501 of the code as an organization described in sec_501 and has been classified as an educational_organization under sec_509 and sec_170 mis the trustee of a number of charitable_remainder trusts collectively the trusts’ and as trustee mis the legal owner of the trusts’ assets in addition m has a remainder_interest in each of the trusts the charitable_remainder trusts distribute to individual beneficiaries either a unitrust_amount equal to a percentage of the market_value of trust assets annual net_income or an annuity amount with the remainder_interest distributed in either case to m after a term of years or upon the death of the life beneficiaries as a result of its relationship with the trusts as both trustee and beneficiary mhas a substantial interest in the value of each trust moreover the donors to the trusts have funded the trusts with the intention that m benefit substantially from the assets of the trusts and that the assets will be managed to achieve the greatest possible return on investment in this regard donors often express their desire for the return on the assets to match the return on ms endowment or for the assets to participate in the return on the endowment donors have expréssed their concern when the investment return ofa trust has been lower than the return on m's endowment m's endowment is invested in traditional publicly traded assets and private investments m's traditional publicly traded assets are divided between stocks and bonds m's private investments consist of venture capital leveraged buyouts real_estate hedge funds natural_resources and real_estate real_estate and certain other venture investments are undertaken primarily through partnership structures much of the income earned by the portfolio consists of passive dividends interest rents and long and short-term_capital_gains but some income is debt-financed or otherwise treated as unrelated_business_taxable_income m has provided information showing that the endowment has outperformed the trusts on an annualized return basis in most years m would like to achieve greater economies of scale in the management of the trusts a potentially higher investment return for the trusts and increased diversification of the trusts’ investments m seeks to accomplish these goals by enabling the trusts to participate albeit indirectly in the return on m’s endowment m proposes to create a contractual obligation pursuant to which it would issue a contract right to each of the trusts for a proportionate share represented by a q the cumulative value of each q would be the dollar value of the assets held by the individual trusts combined with the q of the endowment held by the various departments and schools at m the contract right would entitle the trusts to receive periodic_payments based on the q owned by each of the trusts the trusts would thereby be able to receive an investment return equal to that of the endowment m states that it uses a q concept internally with respect to the various restricted funds at the university endowment return based on the investment performance and value of the underlying endowment each department's or division’s x receives a proportionate share of the x determines a spending rate on the endowment each year based in part on the endowment's investment performance m through a custodian bank calculates the market_value of each q on a monthly basis the market_value of each q initially equals the value_of_the_gift contribution to the endowment and is subsequently adjusted in accordance with the market_value of the endowment each department and division is entitled to a payout in an amount equal to the spending rate times the value of the x held by each respective department and division the value of the endowment increases as more gifts are made to m funds such as those generated by tuition government grants or other sources of expendable funds are accounted for separately m seeks to enable the trusts to invest in the endowment in a manner identical to a department or school of m a_trust would acquire a-q in the endowment which would give the trusts a contractual right against the university but no interest whatsoever in the underlying investment_assets of the endowment q which would give the trust a contractual right against m but no interest whatsoever in the underlying investment_assets of the endowment the contract between m and the trusts would provide that the q would equal to the contribution value at the time of acquisition the q would have the same value that m uses for internal accounting purposes the contract would provide that each trust would receive payments on the qs held by it equal to the spending rate m establishes for the endowment with trust distributions made as required by the trust instrument a_trust could choose either to reinvest part of the distribution or liquidate a portion of the qs depending on its cash requirements the trusts will treat payouts as ordinary_income regardless of the character of the underlying income of the q whether capital_gain ordinary_income or return_of_capital and regardless of whether the payout is made entirely by distributions of income or in part by liquidation the trusts will treat liquidations the trusts will treat liquidations over and above receipt of the spending rate as generating long or short-term_capital_gain or loss depending on the holding_period of the liquidated portion of the q under the contract the trusts would not have any ownership_interest in the underlying assets of the endowment or any contract rights with respect to the other trusts the trusts would have no power or right of any kind to control direct supervise recommend or review m’s business activities operations or decisions with respect to the endowment except the right to review the payout computations they would not have the right to veto or opt_out of any of the underlying endowment investments the contract would provide that with respect to the issuance of qs mis neither a partner nor an agent of the trusts that the trusts would never be or become liable for any cost expense or payment incurred or due by m or for which mis liable or responsible relating to the q or the underlying q assets and m would indemnify and hold the trusts harmless from and against any liability arising out of any_action or inaction by m with respect to the endowment or the underlying q assets mwill not charge any fee for managing the qs of the trusts the bulk of ms investments are managed by a variety of external investment management firms those management firms typically charge a fee and receive reimbursement for expenses_incurred in the process of managing the fund those fees and expenses are charged against the aggregate return of the endowment and either directly or indirectly reduces m's total return on its endowment consequently these fees will be reflected indirectly in the spending rate payments to be made to the trusts mhas the right to be reimbursed for reasonable and necessary expenses_incurred in connection with oversight of the portfolio investments of its endowment m may also recover reasonable and necessary expenses of administering the trusts such as tax_return preparation the costs of such tax_return preparation may be charged to those trusts requiring the tax_return preparation and such expenses will be reflected in the value of the qs held by the trusts m does not and will not charge the trusts any additional management fee beyond recovery_of the expenses m has the sole remainder_interest in the trusts you have requested the following ruling ‘1 the issuance of qs by m for the trusts the making or receipt of payments with respect to the qs and the holding or liquidation of the qs will not generate unrelated_business_taxable_income to mor the trusts - your original request included charitable lead trusts in the definition of trusts we are not issuing a ruling to one or more of m’s charitable lead trusts thus the word trusts as used in this letter refers only to m's charitable_remainder trusts and the ruling issued by this letter relates only to the participation by m’s charitable_remainder trusts in m's q we are concerned that non-charitable beneficiaries may benefit inappropriately from deferrals that can be controlled and designed for tax_benefit therefore we are studying whether it remains appropriate to characterize the transaction as a contract when a charitable_lead_trust is involved and whether it is appropriate to conclude that a charitable_lead_trust will realize unrelated_trade_or_business income accordingly we will decline to issue a ruling concerning the participation by a charitable_lead_trust as an investor in m's q law sec_511 of the code in part imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 sec_512 of the code sets forth so-called modifications which are excluded from the computation of unrelated_business_taxable_income these modifications include dividends interest royalties rent from real_property and gain from the sale of property sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt_purpose or function sec_513 of the code provides that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services sec_1_513-1 of the income_tax regulations provides that gross_income of an exempt_organization subject_to the tax imposed by sec_511 of the code is includible in the computation of unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions sec_1_513-1 of the regulations provides that for purposes of sec_513 of the code the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_1_513-1 of the regulations provides that in determining whether trade_or_business from which a particular amount of gross_income derives is regularly carried on within the meaning of sec_512 of the code regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued for example specific business activities of an exempt_organization will ordinarily be deemed to be regularly carried on if they manifest a frequency and continuity and are pursued in a manner generally similar to comparable commercial activities of non-exempt organizations sec_1_513-1 of the regulations provides that in general gross_income derives from unrelated_trade_or_business within the meaning of sec_513 of the code if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted the presence of this requirement necessitates an examination of the relationship between the business activities which generate the particular income in question -- the activities that is of producing or distributing the goods or performing the services involved -- and the accomplishment of the organization's exempt purposes sec_1_513-1 of the regulations provides that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes where the ’ production or distribution of the goods or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sale of the goods or the performance of the services does not derive from the conduct of related trade_or_business whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved revrul_69_528 1969_2_cb_127 describes an organization that was formed to provide investment services on a fee basis exclusively to organizations exempt under sec_501 of the code it receives funds from the participating exempt_organizations invests in common stocks reinvests income and realized appreciation and upon request liquidates a participant's interest and distributes the proceeds to the participant the rev_rul states that providing investment services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit if the services were regularly provided by one tax-exempt_organization for other tax-exempt organizations such activity would constitute unrelated_trade_or_business the rev_rul holds that the organization is not exempt under sec_501 as noted previously organizations described in sec_501 of the code are subject_to tax on their unrelated_business_income under sec_511 in order for such an organization's income to be subject_to the unrelated_business_income_tax three requirements must be met the income must be from a trade_or_business the trade_or_business must be regularly carried on and the conduct of the trade_or_business must not be substantially related to the organization's exempt_purpose or function see sec_1_513-1 of the regulations analysis m proposes to enter into a contractual relationship with certain trusts that are charitable_remainder trusts in which m has an interest as a beneficiary and serves as trustee of the trust under such a contractual relationship each trust would receive payments on the qs held by it equal to the payout rate x establishes for its endowment with payouts made in accordance with the trust instruments each trust would acquire a q from m's endowment which would give the trusts a contractual right against m but no interest whatsoever in the underlying investment_assets of the endowment the contract between m and the trusts would provide that the price of the qs would equal their value at the time of acquisition the qs would have the same value that m uses for internal accounting purposes consequently a_trust could choose either to reinvest part of the payout or liquidate a portion of the q depending on its cash requirements thus under the contractual relationship with m the trusts would have a right to the payout declared by m plus the right to redeem the qs at it the value that m uses for internal accounting purposes generally an organization that otherwise qualifies for recognition of exemption under sec_501 of the code and provides investment services on a regular basis for a fee to other exempt or nonexempt organizations would be engaged in an unrelated_trade_or_business under sec_513 see revrul_69_258 supra such an activity would constitute a trade_or_business under sec_513 and sec_1_513-1 of the regulations and would be regularly carried on under sec_512 and sec_1_513-1 thus if m charged a fee for investment management services provided to organizations unrelated to m or generated income from the management of the funds invested by such organizations these activities could result in unrelated_business_taxable_income under sec_512 here however m fee for its services and not otherwise receiving income from the services it provides to the trusts thus under these circumstances m will not receive unrelated_business_taxable_income under sec_512 is not charging a the fact that m will engage in the investment activity for the benefit of individuals who are co-beneficiaries of the trusts at the same time that it engages in investment activity for its own benefit as the remainder beneficiary limits the scope of the service provided to others and distinguishes it from a commercial venture in view of the foregoing we rule as follows the issuance of qs from m to the trusts the making or receipt of payments with respect to the’ qs and the holding or redemption of the qs will not generate unrelated_business_taxable_income to m this ruling is based on the understanding that there will be no material changes in the facts upon which it is based we express no opinion as to the tax consequences of the proposed transaction under any other section of the code pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to m's authorized representatives a copy of this letter should be kept in m's permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if there are any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert c harper jr manager exempt_organizations technical group enclosure notice cc
